     Case 17-11329          Doc 49   Filed 10/08/20 Entered 10/08/20 20:24:56             Desc Main
                                       Document     Page 1 of 7
                                UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MASSACHUSETTS
                                         EASTERN DIVISION

                                                           Chapter 7
In re: Robert R. McNamara,                                 Case No. 17-11329 – MSH
          Debtor

                                                           Adversary Proceeding No. 18-01022
The Bank of Canton
           Plaintiff,
v.
Robert R. McNamara,
           Defendant.


  THE BANK OF CANTON’S MOTION FOR EXPIDITED DETERMINATION AND
     ORDER OF COMFORT DETERMINING THAT RELIEF FROM STAY IS
   INAPPLICABLE OR ALTERNATIVELY GRANTED FOR THE PURPOSE OF
PRESERVING THE STATUTE OF LIMITATIONS UNDER MUFTA AND OBTAINING
               INJUNCTIVE RELIEF AGAINST SPARRELL

           The Bank of Canton (the “Bank”) moves for the comfort of an Order determining that the

automatic stay is either inapplicable, or alternatively, granted for the purpose of:

       (i) Preserving claims under the Massachusetts Uniform Fraudulent Transfer Act

           (“MUFTA”)1 arising from Robert R. McNamara’s (the “Debtor”) transfer of Sparrell

           Funeral Services, Inc.’s (“Sparrell”) assets to BM Mack Properties, LLC and BM

           McNamara Funeral Services, Inc. (collectively, the “BM Companies”); and

       (ii) Obtaining an injunction against Sparrell to preserve funds due and received

            under the Promissory Note made by the BM Companies.

           Expedited determination on this motion is requested under Massachusetts Local

Bankruptcy Rules 9013-1(g) because the four-year statute of limitations to commence claims

under the MUFTA applicable to this case tolls November 7, 2020.2 In further support of its

motion, the Bank states the following:




1
    Mass. Gen. L. c. 109A, §§ 1 et seq.
2
    See Mass. Gen. L. c. 109A, § 10.
    Case 17-11329          Doc 49   Filed 10/08/20 Entered 10/08/20 20:24:56 Desc Main
                                      Document       Page 2 of 7
          1.      To the extent required, this Motion is brought pursuant to Section 362(d) of

the Bankruptcy Code (11 U.S.C. § 362(d)) and is also brought under Bankruptcy Rules 4001

and 9014, and Massachusetts Local Bankruptcy Rules 4001-1 and 13-16-1.

         2.       On April 13, 2017, the Debtor filed a voluntarily petition for relief under

chapter 7 of the Bankruptcy Code which imposed a stay on the Bank’s efforts to collect a

post-foreclosure deficiency claim from the Debtor in excess of $156,000 (the “Deficiency”).

         3.       This bankruptcy stayed a civil action that the Bank filed in the Norfolk

Superior Court on August 15, 2016 seeking judgment for the Deficiency against the Debtor

and a reach and apply claim as to monies due to the Defendant from Sparrell (the

“Deficiency Action”).3

          4.      On April 14, 2017, Warren E. Agin (the “Trustee”) accepted appointment as

Chapter 7 Trustee in this case. See Certificate of Appointment and Acceptance of Trustee

Docket No. 6.4

          5.      On February 14, 2018, the Bank initiated an adversary proceeding against the

Debtor objecting to his discharge under the Bankruptcy Code § 727 (the “Adversary

Proceeding”). See A.P. Docket No. 18-01022-MSH.

          6.      On August 8, 2017, the Trustee filed a report of no distribution and

abandonment of Debtor’s assets. See Chapter 7 Trustee’s Report of No Distribution

previously filed herein.5


3
  The Deficiency Action was recently wrongfully dismissed without prejudice on the basis that the Bank had not
responded to the court’s request for a bankruptcy status update allegedly issued in July 2020. The Bank has moved
to vacate the dismissal on the grounds of inadvertence and excusable neglect because the court’s request for a status
update was never received by Bank’s counsel. The motion to vacate is pending with the Court. Debtor’s counsel in
that action has requested that the court delay its ruling on the motion alleging that Debtor is incapacitated and cannot
communicate.
4
 Upon information and belief, Attorney Agin has resigned as a panel Chapter 7 trustee for the District of
Massachusetts.
5
 Even if the Trustee had not abandoned the Debtor’s assets, his ability to bring a fraudulent transfer claim for the
benefit of this bankruptcy estate is now time barred under Bankruptcy Code § 546(a) which requires avoidance
actions to be filing within two years after the order for relief. Here, the deadline for the Trustee to file an avoidance
action lapsed in April 2019.
     Case 17-11329          Doc 49 Filed 10/08/20 Entered 10/08/20 20:24:56 Desc Main
                                      Document      Page 3 of 7
            7.      On September 18, 2020, Judgment in the Adversary Proceeding entered in

favor of the Bank and the Debtor has been denied discharge under the Bankruptcy Code §

727(a)(4)(A) and § 727(a)(2). See Adversary Proceeding, Docket No. 120 and 121.6

            8.       In the Adversary Proceeding it was discovered that, on or about November 7,

2016, the Debtor transferred certain of Sparrell’s assets, including valuable real estate

holdings, personal property and an active funeral business to the BM Companies for less

than fair value. 7 It has further been determined that these transfers were done with the

intent to hinder and delay the Bank from collection the Deficiency. See Memorandum of

Decision in Adversary Proceeding (the “AP Decision”) Docket No. 120.

            9.      At all times relevant hereto, the Debtor’s son, Brendan McNamara

(“Brendan”) has had ownership interests in both BM Companies. Brendan’s wife, Melissa

McNamara (“Melissa”), shares ownership interests with Brendan in BM Mack Properties,

LLC.

            10.     It has been disclosed that the BM Companies gave Sparrell a 15-year

Promissory Note dated November 7, 2016 in the original principal amount of $225,000

payable under monthly installments of $950 (the “BM Note”). Testimony and other

evidence in the Adversary Proceeding supports that the BM Note was to provide a source of

income to the Debtor.8 See AP Decision, Docket No. 120.

            11.     On the October 2, 2020, Debtor moved to enlarge the time to file a notice of

appeal of the Judgment in the Adversary Proceeding to October 23, 2020, on the grounds

that, due to health issues, he has been unable to communicate with counsel regarding an


6
 Discharge was denied under § 727(a)(4)(A) because the Schedules and Statement of Financial Affairs that the
Debtor filed in this case contained false information concerning his assets and financial condition that were found to
have been willful and intentional, particularly with respect to his interests in Sparrell. Additionally, discharge was
denied under § 727(a)(2)(A) because the Debtor caused his interests in Sparrell to be devalued by transferring
essentially all of its assets to the BM Companies with the intent to hinder and delay the Bank from collecting the
Deficiency. Id.
7
    The Debtor has been the sole owner and officer of Sparrell since 2011.
8
 Sparrell is defunct. Through the Adversary Proceeding, it was revealed that payments under the BM Note were
being made to the Debtor.
    Case 17-11329        Doc 49 Filed 10/08/20 Entered 10/08/20 20:24:56 Desc Main
                                  Document       Page 4 of 7
appeal and that the Debtor’s family would be consulting with counsel concerning the

appointment of a guardian. See Motion in Adversary Proceeding Docket No. 125. The

Motion to enlarge the deadline has been granted. See Adversary Proceeding Docket No.

126.

        12.      No appeal is pending at this time nor is it certain whether one will be filed.9

        13.      In relevant part, Section 6 of the MUFTA provides:

          (a) A transfer made … by a debtor is fraudulent as to a creditor whose claim
          arose before the transfer was made … if the debtor made the transfer …
          without receiving a reasonably equivalent value in exchange for the transfer …
          and the debtor was insolvent at that time or the debtor became insolvent as
          result of the transfer …

        Mass. Gen. L. ch. 109A, § 6 (a).

        14.      Section 8(a) of MUFTA provides creditors with an array of remedies and

recoveries against the fraudulent transferor and the transferee to aid in its collection. See Mass.

Gen. L. ch. 109A, § 8(a).

        15.       In relevant part, Section 9(b) of MUFTA provides

          .. to the extent a transfer is voidable in an action by a creditor under [§ 8(a)(1)],
          the creditor may recover judgment for the value of the asset transferred … or
          the amount necessary to satisfy the creditor’s claim, whichever is less … The
          judgment may be entered against:

          (1) the first transferee of the asset or the person for whose benefit the transfer
              was made….

        Mass. Gen. L. ch. 109A, § 9(b).

        16.      It is the Bank’s intention to pursue collections against the BM Companies and

their benefitting owners (Brendan and Melissa) for, among other things, transferee liability under

the MUFTA for the assets they received and their role in hindering and delaying the Bank’s

efforts to collect the Deficiency. The Debtor would be a necessary party to the allegations against

the BM Companies, Brendan and Melissa.

9
 Presumably, the recent motion to extend the notice of appeal deadline is nothing more than continued
gamesmanship by the Debtor and Brendan aimed to further stall and delay the Bank’s collections. The Bank
anticipates that an appeal will only be pursued if this instant motion is ALLOWED and claims against Brendan,
Melissa and the BM Companies under the MUFTA are successfully filed before the statute of limitations tolls.
  Case 17-11329       Doc 49 Filed 10/08/20 Entered 10/08/20 20:24:56 Desc Main
                               Document         Page 5 of 7
       17.     Under MUFTA, the statute of limitations to bring a cause of action with respect to

the fraudulent transfers is four years after the transfer was made. Mass. Gen. L. c. 109A, § 10.

As applicable here, that deadline lapses within 30 days (November 7, 2020).

       18.     The Bank will be unduly prejudiced if it is time barred from bringing claims

against the BM Companies, Brendan and Melissa, for transferee and related liability.

       19.     Additionally, the Bank intends to seek an injunctive order against Sparrell in

the Deficiency Action to preserve the status quo of funds due to the Debtor under the BM

Note so that the funds may be reached and applied to the Deficiency once the anticipated

judgment in the Deficiency Action enters against the Debtor. The Debtor would be a

necessary party to the allegations against Sparrell.

       20.     If the Court were to determine that the automatic stay does apply, then the

order for relief requested herein should be allowed on an expedited basis and without the

imposition of the 14-day stay order imposed by Fed. R. Bankr. P. 4001(a)(3).

       WHEREFORE, for the foregoing reasons the Bank requests that this Honorable

Court grant this motion and enter an Order:

   A. Determining that there is no applicable automatic stay which prevents the Bank from

       proceeding with (i) claims under the MUFTA arising from the Debtor’s transfer of

       Sparrell’s assets to the BM Companies and their owners Brendan and Melissa, and

       (ii) an injunction against Sparrell as to payments due to the Debtor under the BM

       Note;

       or, alternatively,

   B. Granting the Bank relief from stay to proceed with (i) claims under the MUFTA

       arising from the Debtor’s transfer of Sparrell’s assets to the BM Companies and their

       owners Brendan and Melissa, and (ii) an injunction against Sparrell as to payments

       due to the Debtor under the BM Note;
  Case 17-11329       Doc 49    Filed 10/08/20 Entered 10/08/20 20:24:56 Desc Main
                                  Document         Page 6 of 7
   C. That, to the extent necessary, relief from the automatic stay imposed by Section

       362(d)(1) of the Bankruptcy Code be granted and effective immediately (free of any

       14-day stay order imposed under Fed. R. Bankr. P. 4001(a)(3)) so as to permit the

       Bank to pursue its claims under Massachusetts Uniform Fraudulent Transfer Act;

       and

   D. For such other and further relief as this Court may deem just and proper.



                                              Respectfully Submitted,

                                              The Bank of Canton,
                                              By its attorneys,

                                              /s/ Michael A. Wirtz
                                              __________________________
                                              Jack J. Mikels, BBO # 345560
                                              Michael A. Wirtz, BBO # 636587
                                              Jack Mikels & Associates
                                              1 Batterymarch Park, Suite 309
                                              Quincy, MA 02169-7454
                                              Tel: 617.472.5600
                                              lawoffice@jackmikels.com



                                CERTIFICATE OF SERVICE

      I, Michael A. Wirtz, hereby certify that on October 8, 2020, a true copy of the THE BANK
OF CANTON’S MOTION FOR EXPIDITED DETERMINATION AND ORDER OF
COMFORT DETERMINING THAT RELIEF FROM STAY IS INAPPLICABLE OR
ALTERNATIVELY GRANTED FOR THE PURPOSE OF PRESERVING THE STATUTE OF
LIMITATIONS UNDER MUFTA AND OBTAINING INJUNCTIVE RELIEF AGAINST
SPARRELL was electronically filed pursuant to Electronic Filing Rule 9 and/or by regular first
class mail postage prepaid to the below listed parties:
Case 17-11329      Doc 49     Filed 10/08/20 Entered 10/08/20 20:24:56 Desc Main
                                Document     Page 7 of 7
Joseph G. Butler                             Assistant U.S. Trustee
Law Office of Joseph G. Butler               John Fitzgerald
355 Providence Highway                       Office of the US Trustee
Westwood, MA 02090                           J.W. McCormack Post Office & Courthouse
JGB@JGButlerlaw.com                          5 Post Office Sq., 10th Fl, Suite 1000
                                             Boston, MA 02109
                                             USTPRegion01.BO.ECF@USDOJ.GOV


William J. Amann                             Melissa Donohoe Dixon
Braucher & Amann, PLLC                       Donohoe Law, PC
764 Chestnut Street                          PO Box 702
Manchester, NH 03104                         Marshfield, MA 02050
wamann@ba-lawgroup.com                       melissa@donohoelawpc.com




Martin A. Mooney
Schiller Knapp Lefkowitz & Hertzel LLP
950 New Loudon Road, Suite 109
Latham, NY 12110
kcollins@schillerknapp.com




                                         /s/ Michael A. Wirtz
                                         __________________________
                                         Jack J. Mikels, BBO # 345560
                                         Michael A. Wirtz, BBO # 636587
                                         Jack Mikels & Associates, LLP
                                         1 Batterymarch Park, Suite 309
                                         Quincy, MA 02169-7454
                                         Tel: 617.472.5600
                                         lawoffice@jackmikels.com
